Oliver Bell, in his Official
                                                                  Capacity as Chairman of the
                                                                   Texas Board of Criminal
                                                                            Justice


                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 28, 2014

                                    No. 04-13-00077-CV

                                      Juan ENRIQUEZ,
                                          Appellant

                                              v.

Oliver BELL, in his Official Capacity as Chairman of the Texas Board of Criminal Justice et al,
                                          Appellee

                     From the 250th District Court, Travis County, Texas
                            Trial Court No. D-1-GN-11-003703
                      The Honorable Scott H. Jenkins, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.

                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court